Exhibit 10.5

 

COLLATERAL ASSIGNMENT OF PURCHASE AGREEMENT

 

 

This Collateral Assignment of Purchase Agreement (this “Assignment”), dated as
of January 18, 2019, is made by AIRCO 1, LLC, a Delaware limited liability
company (“Borrower”), in favor of Minnesota Bank & Trust, a Minnesota state
banking corporation, in its capacity as collateral agent (in such capacity the
“Collateral Agent”) for the benefit of itself and for the ratable benefit of the
“Lenders” as hereinafter defined.

 

WITNESSETH:

 

WHEREAS, CONTRAIL AVIATION SUPPORT, LLC, a Wisconsin limited liability company
(the “Seller”), and Borrower have entered into certain Purchase Agreement
documents, to be dated on or about the date hereof (“Airframe Purchase
Agreement”), and certain related transaction documents listed on Schedule I
attached hereto (collectively, as the same may be amended, supplemented, amended
and restated, renewed or otherwise modified, the “Transaction Agreements”),
pursuant to which the Borrower will be purchasing from Seller a used Boeing
737-700 airframe bearing manufacturer serial number 30741 to be disassembled and
sold as parts by the Borrower (the “Airframe”);

 

WHEREAS, pursuant to the Transaction Agreements, the Seller has made certain
representations and warranties to, and covenants and agreements with, Borrower,
including agreements by the Seller under certain circumstances to indemnify
Borrower (collectively, the “Representations, Warranties, Covenants and
Indemnities”);

 

WHEREAS, PARK STATE BANK, a Minnesota state banking corporation (“PSB”),
MINNESOTA BANK & TRUST, a Minnesota state banking corporation (“MBT”; and
together with PSB and their respective successors and assigns being sometimes
collectively referred herein as the “Lenders” and individually as a “Lender”)
and Borrower have entered into that certain Loan Agreement, dated on or about
the date hereof (as the same may be amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), and, pursuant to the Security
Agreement, dated of even date with the Loan Agreement, executed by Borrower in
favor of the Collateral Agent, Borrower has granted to the Collateral Agent
security interests in and liens on Borrower’s assets for the benefit of itself
and for the ratable benefit of the Lenders; and

 

WHEREAS, the Lenders have required, as a condition to its entering into the Loan
Agreement, that Borrower collaterally assign to the Collateral Agent, as
additional security for the repayment of the Obligations, all of its rights and
remedies with respect to the Representations, Warranties, Covenants and
Indemnities;

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

 

1.     Unless otherwise defined herein, all terms used herein shall have their
defined meanings under the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.     Borrower hereby collaterally assigns and transfers to the Collateral
Agent for the benefit of itself and for the ratable benefit of the Lenders, as
additional security for the repayment in full of the Obligations, all of its
rights and remedies with respect to the Representations, Warranties, Covenants
and Indemnities, and any payments due from the Seller to Borrower under or
pursuant to the Airframe Purchase Agreement and the other Transaction
Agreements.

 

3.     Until all the Obligations have been indefeasibly paid in full and the
Loan Agreement has been terminated, Borrower hereby irrevocably authorizes and
empowers the Collateral Agent or its agents, in the sole discretion of the
Collateral Agent exercised in good faith after and during the continuance of an
Event of Default, to: (a) assert, either directly or on behalf of Borrower, any
claims Borrower may have, from time to time, against the Seller with respect to
the Representations, Warranties, Covenants and Indemnities or with respect to
any payments due from the Seller to Borrower under or pursuant to the
Transaction Agreements, as the Collateral Agent may reasonably deem proper, and
(b) to receive and collect any damages, awards and other monies resulting
therefrom (“Damages”) and to apply the same on account of the Obligations in
accordance with the terms of the Security Agreement. Until all the Obligations
have been indefeasibly paid in full and the Loan Agreement has been terminated,
Borrower hereby irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
their true and lawful attorney (and agent-in-fact) for the purpose of enabling
the Collateral Agent or its agents, after the occurrence and during the
continuance of an Event of Default, to assert and collect such claims and to
apply such monies in the manner set forth hereinabove. The appointment of the
Collateral Agent as attorney-in-fact is a power coupled with an interest.
Collateral Agent shall have no liability for exercising or not exercising its
rights hereunder. The rights of the Collateral Agent set forth in this Agreement
shall be in addition to, and not in lieu of, any rights or obligations set forth
in the Loan Agreement, the Security Agreement or any other Loan Document. All
rights and remedies evidenced hereby, or evidenced or contemplated by the Loan
Agreement, the Security Agreement or any other Loan Document shall be cumulative
and may be exercised separately or concurrently in the sole discretion of the
Collateral Agent. Notwithstanding the foregoing, Borrower shall have the right
to assert claims against the Seller in connection with the Representations,
Warranties, Covenants and Indemnities during every period of time in which no
uncured or unwaived Event of Default exists, provided, that Borrower first gives
the Collateral Agent written notice of its intention to assert any such claims
where the amount at issue is in excess of $10,000 and then keeps the Collateral
Agent informed of the status of any proceedings concerning such claims.

 

4.     Borrower shall keep the Collateral Agent informed of all material
circumstances known to Borrower bearing upon the Representations, Warranties,
Covenants and Indemnities, and Borrower shall not waive any of its material
rights or material remedies under the Airframe Purchase Agreement or any other
Transaction Agreements with respect to the Representations, Warranties,
Covenants and Indemnities without the prior written consent of the Collateral
Agent.

 

5.     All Net Damages in excess of $10,000 received by Borrower during the
pendency of any Event of Default shall be paid over to Collateral Agent in the
form received for application to the Obligations in such order as the Collateral
Agent, in its sole discretion, may elect. “Net Damages” shall mean the Damages
recovered by Borrower less reasonable costs of recovery including, without
limitation, Borrower’s reasonable attorney’s fees and legal expenses.

 

-2-

--------------------------------------------------------------------------------

 

 

6.     This Assignment shall continue in effect until the Obligations have been
indefeasibly paid in full and the Loan Agreement has been terminated at which
time this Assignment shall automatically terminate.

 

7.     At any time or from time to time, upon the Collateral Agent’s written
request, Borrower will execute and deliver to the Collateral Agent such further
documents and do such other acts and things as the Collateral Agent may
reasonably request in order to effectuate the purposes of this Assignment
including, without limitation, the filing or recording of this Assignment or any
schedule, amendment or supplement hereto, or a financing or continuation
statement with respect hereto in accordance with the laws of any applicable
jurisdictions. Borrower hereby authorizes the Collateral Agent to effect any
such filing or recording as aforesaid (including the filing of any such
financing statements or amendments thereto without the signature of Borrower),
and the Collateral Agent’s reasonable costs and expenses with respect thereto
shall be part of the Obligations and shall be payable by Borrower on demand.

 

8.     Borrower hereby represents and warrants that, as of the date hereof: (i)
the Airframe Purchase Agreement are in full force and effect and is enforceable
by Borrower in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws at the time in effect affecting the
enforceability of rights of creditors generally and by general equitable
principles which may limit the right to obtain equitable remedies, (ii) to its
knowledge, no default exists under the Airframe Purchase Agreement, (iii)
Borrower has not assigned or pledged or otherwise encumbered the Airframe
Purchase Agreement other than as contemplated hereby, (iv) Borrower has the
requisite power, authority and legal right to assign its respective rights under
the Airframe Purchase Agreement pursuant to this Assignment, (v) this Assignment
has been duly authorized, executed and delivered by Borrower and constitutes a
legal, valid and binding obligation of Borrower, enforceable by the Collateral
Agent against Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting the enforceability of rights of creditors generally and by general
equitable principles which may limit the right to obtain equitable remedies,
(vi) to its knowledge, no material consent of any other Person and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority,
domestic or foreign, is required to be obtained by Borrower in connection with
the execution, delivery or performance of this Assignment by Borrower except
those that have been obtained, (vii) to its knowledge, the execution, delivery
and performance of this Assignment will not violate any provision of any law,
and (viii) the execution, delivery, and performance of this Assignment by
Borrower will not violate any provision of any material contractual obligation
to which Borrower is a party or upon any of its assets and will not result in
the creation or imposition of any lien on any of the assets of Borrower except
as contemplated by this Assignment and the other Loan Documents.

 

9.     Borrower: (i) will not assign, pledge or otherwise encumber any of its
respective right, title or interest in, to or under the Airframe Purchase
Agreement to anyone other than the Collateral Agent and its successors or
assigns; (ii) will not, except with the prior written consent of the Collateral
Agent, enter into any agreement amending, modifying, restating, renewing or
supplementing the Airframe Purchase Agreement; in any manner which is, or could
reasonably be expected to be, materially adverse to the rights of the Collateral
Agent; (iii) will not, without the prior written consent of the Collateral
Agent, consent or agree to any act or omission to act on the part of any party
to the Airframe Purchase Agreement that, without such consent or agreement,
would constitute a material default thereunder; (iv) will deliver to the
Collateral Agent a copy of each demand, notice, communication or document
(except those received in the ordinary course of business) delivered to it in
any way relating to the Airframe Purchase Agreement; and (v) will not grant any
material consents or waivers under the Airframe Purchase Agreement without
receiving the prior written consent of the Collateral Agent.

 

-3-

--------------------------------------------------------------------------------

 

 

10.     It is understood that the Collateral Agent does not in any way assume
Borrower’s obligations under the Airframe Purchase Agreement. Borrower hereby
agrees to indemnify Collateral Agent against all liability arising in connection
with or on account of this Assignment (including, without limitation, any
liability arising out of Collateral Agent’s enforcement of this Assignment),
except for any such liabilities arising on account of Collateral Agent’s gross
negligence or willful misconduct.

 

11.     Any provision of this Assignment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.     NONE OF THE TERMS OR PROVISIONS OF THIS ASSIGNMENT MAY BE WAIVED,
ALTERED, MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT IN WRITING, DULY EXECUTED
BY THE COLLATERAL AGENT AND Borrower. THIS ASSIGNMENT AND ALL THE RESPECTIVE
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE BINDING UPON THE SUCCESSORS AND
ASSIGNS OF THE RESPECTIVE PARTIES AND SHALL, TOGETHER WITH THE RIGHTS AND
REMEDIES OF EACH PARTY HEREUNDER, INURE TO THE BENEFIT OF SUCH PARTY AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
MINNESOTA.

 

13.     AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE COLLATERAL AGENT TO ENTER
INTO THIS ASSIGNMENT AND FOR THE LENDERS TO EXTEND CREDIT TO THE BORROWER,
Borrower AGREES THAT AT THE OPTION OF THE COLLATERAL AGENT, THIS ASSIGNMENT MAY
BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS
OR ST. PAUL, MINNESOTA; AND Borrower CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT Borrower COMMENCES ANY ACTION IN ANOTHER JURISDICTION
OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM
THE RELATIONSHIP CREATED BY THIS ASSIGNMENT, THE COLLATERAL AGENT AT ITS OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

-4-

--------------------------------------------------------------------------------

 

 

14.     Any notice required, permitted or contemplated hereunder shall be in
writing and addressed to the party to be notified at the address set forth below
or at such other address as each party may designate for itself from time to
time by notice hereunder, and shall be deemed validly given (i) three (3) days
following deposit in the U.S. mails, with proper postage prepaid, or (ii) the
next business day after such notice was delivered to a regularly scheduled
overnight delivery carrier with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment thereof, or (iii) upon
receipt of notice given by telecopy or personal delivery:

 

To the Collateral Agent:

 

Minnesota Bank & Trust

9800 Bren Road East, Suite 200

Minnetonka, MN 554343

Attention: Mr. Eric P. Gundersen, SVP

 

With a copy to:

 

Fabyanske, Westra, Hart & Thomson, P.A.

333 South Seventh Street, Suite 2600

Minneapolis, MN 55402

Attention: Frederick H. Ladner, Esq.

 

To Borrower:

 

Airco 1, LLC

5930 Balsom Ridge Road

Denver, North Carolina 28037

Attention: Candice Otey

Telecopy No: No fax number

 

With a copy to:

 

Winthrop & Weinstine, P.A.

225 S. 6th Street

Minneapolis, MN 55402

Attention: David E. Moran

 

15.     AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE COLLATERAL AGENT TO ENTER
INTO THIS ASSIGNMENT AND FOR THE LENDERS TO EXTEND CREDIT TO Borrower, Borrower
AND THE COLLATERAL AGENT EACH WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION,
CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS ASSIGNMENT AND/OR
THE CONDUCT OF THE RELATIONSHIP BETWEEN THE LENDERS, THE COLLATERAL AGENT AND
Borrower.

 

16.     Counterparts. This Assignment may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Assignment. Receipt by telecopy, pdf file or other electronic means of any
executed signature page to this Assignment shall constitute effective delivery
of such signature page.

 

[signature pages follow]

 

-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Assignment has been duly executed on the date first
above written.

 

Borrower:

 

 

AIRCO 1, LLC, a Delaware limited liability

company

 

 

 

 

 

 

By:

 

 

 

Name:

Chuck Kingsley

 

 

Its:

Vice President

 

 

 

[Signature Page to Collateral Assignment of Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Accepted as of January 18, 2019:

 

 

 

COLLATERAL AGENT:

 

 

MINNESOTA BANK & TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Eric P. Gundersen

 

 

Its:

Senior Vice President

 

 

 

[Signature Page to Collateral Assignment of Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

to

 

Collateral Assignment of Purchase Agreements

 

 

Transaction Agreements

 

 

1.

Airframe Purchase Agreement for MSN 30741

 

 

2.

Warranty Bill of Sale for MSN 30741

 

 

3.

Acknowledgment of Delivery for MSN 30741

 

 

4.

Certificate of Technical Acceptance for MSN 30741

 

 